DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 17 December 2020 in which claim 1 was amended, claims 5, 7-10 were canceled and claim 17 was added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 17 July 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1-4, 6, 15-17are under prosecution.  

Claim Interpretation
Claim 1 is drawn to a system comprising an articles comprising at least 20,000 reaction sites over an area of 13x13 mm2; a light source for simultaneous illumination of the reaction sites; an optical sensor having a predetermined number of pixels relative to the reaction sites; and an lens having a local length such that the system has a working distance of less than or equal to 60 mm and the active area is simultaneously imaged onto the sensor.
The claim defines a processes for using the system i.e. simultaneous illuminations and simultaneous imaging onto the optical sensor.   The courts have stated that an apparatus must be defined over the prior art in terms of its components, not intended use. 
The courts have clearly stated that a statement of intended use in an apparatusclaim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP 2111). 
The claims are given the broadest reasonable interpretation consistent with the broad claim language and specification wherein the optical sensor is interpreted to encompass a sensor as described by the specification (¶ 83).  The light source is given the broadest reasonable interpretation in view of the lack of guidance by the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 17 defines the reaction sites having “a characteristic diameter equal to 50 micrometers to 75 micrometers”.  The recitation is confusing because it is unclear how and/or whether the term “characteristic” relates to or further defines the diameter.  Hence it is unclear whether the diameters are limited to the range of 50-75mm.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian et al (US Patent No. 8,138,094, filed 16 June 2011) and Fey (2009/0225410, published 10 September 2009).
Regarding Claims 1 and 15, Bayandorian teaches a system comprising a sample holder (e.g. Column 21, lines 45-67) and optical system for illuminating at least 20,000 
Bayandorian defines the optical sensor includes detector arrays e.g. CCD array (e.g. paragraph spanning col. 15-16) and pixel arrays (e.g. col. 54).   Therefore the reference teaches the optical sensor as defined by the instant specification. 
Bayandorian teaches the working distance is a function of magnification and focal length (e.g. Column 39, lines 42-62) but does not teach a specific working distance.  
However, the claimed working distance was well-known in the art as taught by Fey (e.g. Fig. 1 and related text).   Fey teaches a similar system comprising a holder (26) for receiving an article (24) and an objective lens (34) and beam splitter (30) between the lens and holder (Fig. 1 and related text) wherein the working distance is less than 60mm i.e. "a few millimeters" thereby providing contact-free measurements (e.g. ¶ 49).
It would have been obvious to one of ordinary skill in the art to provide the working distance of Fey to the system of Bayandorian.   Bayandorian is clearly interested in optimizing the working distance (e.g. Column 39, lines 42-62; Column 51, 
Regarding Claims 3 and 16, Bayandorian teaches the system comprises a housing for containing optical components (e.g. Column 13, lines 1-21).  Fey also teaches the system comprising a housing and camera mounted thereon via coupling (¶ 40, ¶ 47) thereby suggesting the camera is detachable via the coupling.
Regarding Claim 6, Bayandorian teaches the system further comprising a processor for acquiring and processing images from the sensor based on emitter light (e.g. paragraph spanning col. 11-12; Column 24, lines 36-43). Fey also teaches the system comprises a processor and signal-processing software (e.g. ¶ 54).
Regarding Claim 17, Bayandorian teaches the system wherein the reaction sites are arranged at a density of 10-100,000/mm2 (col. 15, lines 5-25) thereby providing an embodiment encompassed by the claimed range of 50-75 µm2. 
Furthermore, one of ordinary skill would have reasonably optimized the reaction site density within the range taught by Bayandorian based on desired assays and/or available equipment so as to maximize the system functionality. 
Additionally, the courts have stated that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
. 

 

	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian et al (US Patent No. 8,138,094, filed 16 June 2011) and Fey (2009/0225410, published 10 September 2009) as applied to Claim 1 above and further in view of Hatch et al (Lab Chip, 2011, 11: 3838-3845).
Regarding Claims 1-2, Bayandorian and Fey teach the system of Claim 1 as discussed above.   Bayandorian also teaches the system further comprising a computer and memory for signal analysis (Columns 54-64) and teaches the system is used for PCR sample processing (e.g. Column 64, lines 18-67).  Claim 2 is further drawn to a data processing performed by the computer based on stored instructions i.e. instructions for digital PCR calculation and instructions for calculating a number of nucleic acids.   The recitations appear to merely define an intended use for the system components based on stored instructions.
It is noted that the courts have stated that the courts have stated that recitations of intended use that do not result in a structural different do not distinguish the invention over the prior art.
	Intended used does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded.  However, in apparatus, article, and composition claims, intended use must result in a structural 
In the instant case, the intended use which is recited on the instructions lacks a functional relationship to the system because the instructions do not physically or chemically affect the nature of the components of the system.  Furthermore, the components of the system can still be used by the skilled artisan for other purposes (as a whole or individually).  Therefore, the system is not patentably distinct over the prior art because the prior art functions equally effectively with or without the instructions, and accordingly no functional relationship exists between the instructions for use and the system components.
In the interest of expedited prosecution, Hatch is cited to illustrate that computerized instructions for performing and analyzing digital PCR were well-known in the art at the time the invention was made. 
Hatch teaches a similar system comprising a sample holder (wafer) configured to hole an article (microfluidic device), an excitation system comprising a light source configured to illuminate at least 20,000 reaction sites, an optical sensor (camera) comprising 20 pixels per droplet (Abstract, Fig. 1 and related text) wherein the system comprises and executes instructions for performing and analyzing digital PCR (pages 3840-3843).
It would have been obvious to one of ordinary skill in the art to use the systems of Bayandorian for digital PCR for the expected benefits of performing PCR with .


Claims 1, 3-4, 6, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian et al (US Patent No. 8,138,094, filed 16 June 2011) and Fey (2009/0225410, published 10 September 2009) as applied to Claim 1 above and further in view of Dacosta et al (2011/0117025, published 19 May 2011).
Regarding Claims 1, 3-4, 6, 15-17, Bayandorian and Fey teach the system of Claims 1, 3, 6, 15-17 as discussed above.   Bayandorian teaches the system further comprising a camera (e.g. Column 24, lines 26-44).  Fey also teaches the system comprise a camera (12)(e.g. Abstract) but the references do not teach camera phones as defined by Clam 4.
	However, camera phones for image capture of bioassays were well-known in the art as taught by Dacosta (¶ 71).
	Dacosta teaches that mega-pixel digital cameras are integrated with an assay system for sample imaging and data communication.  The reference further teaches the smart phones are preferred due to their slim design which is easily integrated into the system and for wireless communication which provides for real-time and handheld sample analysis (¶ 82, ¶ 88, ¶ 204). 
	It would have been obvious to one of ordinary skill in the art to modify the systems of Bayandorian or Fey by replacing the CCD camera with any available cameral phone e.g. smartphone.  The artisan would have been motivated to do so for . 



Response to Arguments
Applicant asserts that the cited prior art does not teach the invention as newly defined by the claims.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634